Exhibit 99.1 B.O.S. Announces Financial Results for the First Quarter of 2013 RISHON LEZION, Israel, May 23, 2013 (GLOBE NEWSWIRE) - B.O.S. Better Online Solutions Ltd. (the "Company", "BOS") (Nasdaq: BOSC), a leading Israeli provider of RFID and supply chain solutions to global enterprises, today reported its financial results for the three months ended March 31, 2013, which is the first quarter of BOS' fiscal year ended December 31, 2013. The net loss for the first quarter of fiscal 2013 amounted to $203,000 which reflected an improvement from the net loss of $306,000 in the comparable period of last year. On a non-GAAP basis, the net loss for the first quarter of 2013 was $90,000 compared to net loss of $185,000 in the comparable period of last year. Avidan Zelicovski, BOS President, stated: "The results for the first quarter of fiscal 2013 reflect a bottom line improvement over the comparable period of last year, primarily as a result of an increase in the RFID and mobile division’s gross profit and a decrease in financial expenses. However, the revenues and gross margin of the supply chain division were lower than the comparable period of last year which adversely affected the results for the first quarter of fiscal 2013. On the positive side, the supply chain division backlog is relatively high and amounted to $8 million. In addition, the supply chain division has recently entered into an agreement with a leading aircraft manufacturer. I am confident that the upcoming quarters of the supply chain division will generate higher revenues and an improved gross profit, which would positively impactthe financial results of BOS ". "We reiterate our outlook of net profit on a non-GAAP basis in fiscal year 2013", Zelicovskiadded. Eyal Cohen, BOS CFO, stated: "Cash flows from operating activities for the first quarter of fiscal 2013 increased to $478,000 compared to no cash in the comparable period last year. Our cash and cash equivalents grew to $771,000 as of March 31, 2013 compared to $354,000 in December 31, 2012. In addition, as of March 31, 2013 we hold a long term bank deposit of $449,000 ". "During 2013, we expect to continue to improve our financial position by an additional reduction of our loans ", Cohen added. Conference Call BOS will host a conference call on Tuesday, May 28, 2013 at 10:00 a.m. Eastern Standard Time / 5:00 p.m. Israel Time. A question-and-answer session will follow management's presentation. A question-and-answer session will follow management's presentation. Interested parties may participate in the conference call by dialing to + 972-3-9180644 approximately five to ten minutes before the call start time. For those unable to listen to the live call, a replay of the call will be available from the day after the call on BOS's website, at: http://www.boscorporate.com. Contact: B.O.S. Better Online Solutions Ltd. Mr. Eyal Cohen, CFO +972-54-2525925 eyalc@boscom.com About BOS B.O.S. Better Online Solutions Ltd. (Nasdaq:BOSC - News) is a leading provider of RFID and Supply Chain solutions to global enterprises. BOS' RFID and mobile division offers both turnkey integration services as well as stand-alone products, including best-of-breed RFID and AIDC hardware and communications equipment, BOS middleware and industry-specific software applications. The Company's supply chain division provides electronic components consolidation services to the aerospace, defense, medical, automotive and telecommunications industries as well as to enterprise customers worldwide. For more information, please visit: www.boscom.com Use of Non-GAAP Financial Information BOS reports financial results in accordance with U.S. GAAP and herein provides some non-GAAP measures. These non-GAAP measures are not in accordance with, nor are they a substitute for, GAAP measures. These non-GAAP measures are intended to supplement the Company’s presentation of its financial results that are prepared in accordance with GAAP. The Company uses the non-GAAP measures presented to evaluate and manage the Company’s operations internally. The Company is also providing this information to assist investors in performing additional financial analysis that is consistent with financial models developed by research analysts who follow the Company. The reconciliation set forth below is provided in accordance with Regulation G and reconciles the non-GAAP financial measures with the most directly comparable GAAP financial measures. Safe Harbor Regarding Forward-Looking Statements The forward-looking statements contained herein reflect management's current views with respect to future events and financial performance. These forward-looking statements are subject to certain risks and uncertainties that could cause the actual results to differ materially from those in the forward-looking statements, all of which are difficult to predict and many of which are beyond the control of BOS.These risk factors and uncertainties include, amongst others, the dependency of sales being generated from one or few major customers, the uncertainty of BOS being able to maintain current gross profit margins, inability to keep up or ahead of technology and to succeed in a highly competitive industry, inability to maintain marketing and distribution arrangements and to expand our overseas markets, uncertainty with respect to the prospects of legal claims against BOS, the effect of exchange rate fluctuations, general worldwide economic conditions and continued availability of financing for working capital purposes andto refinance outstanding indebtedness; and additional risks and uncertainties detailed in BOS's periodic reports and registration statements filed with the U.S. Securities Exchange Commission. BOS undertakes no obligation to publicly update or revise any such forward-looking statements to reflect any change in its expectations or in events, conditions or circumstances on which any such statements may be based, or that may affect the likelihood that actual results will differ from those set forth in the forward-looking statements. CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Three months ended March 31, Year ended December 31, (Unaudited) (Audited) Revenues $ $ $ Cost of revenues Inventory write offs 16 71 Gross profit Operating costs and expenses: Research and development - 50 Sales and marketing General and administrative Total operating costs and expenses Operating profit (loss) ) ) Financial expenses, net ) ) ) Other expenses, net - 10 ) Loss before taxes on income ) ) ) Tax benefit (taxes on income ) - (3
